About four-thirty on the morning of September 7, 1963, the plaintiff was injured while riding as a guest in an automobile owned and operated by the defendant. The plaintiff’s injuries occurred when the defendant’s car collided with a car operated by Herman J. Christoforo on Rutherford Avenue, Charlestown. The case was referred to an auditor who found for the defendant because the *765plaintiff had failed to establish gross negligence on the part of the defendant. Thereafter the case was tried to a jury on the auditor’s report and other evidence. The jury returned a verdict for the plaintiff, which was recorded under leave reserved. The judge entered a verdict for the defendant, subject to the plaintiff’s exception. There was no error. No useful purpose would be served by a detailed summary of the evidence. Although there was evidence that the defendant had consumed several drinks of intoxicating liquor between 11 p.m. and 4 a.m., the evidence failed to show that the liquor contributed to the accident to any appreciable extent, at least not to the extent of amounting to grossly negligent conduct. The evidence did not establish that the defendant’s conduct was of that “high degree of culpability and indifference to duty which is the essential characteristic of gross negligence.” Lynch v. Springfield Safe Deposit & Trust Co. 294 Mass. 170, 172.
Max A. Stoller for the plaintiff.
Andrew B. Goodspeed for the defendant.

Exceptions overruled.